DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 5/06/2022.
           Claims 1-20 are currently pending.
           Claims 8-9 have been amended.
           Claim 1 and 11 are independent claims.
Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-20 were allowed, the reasons for allowance were indicated in the previous non-final office action submitted on 2/09/2022. 

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Wentzel (U.S Pub. 20170227582) discloses a sensor electrical jumper comprises a conductor having a first end and a second end, the first end including a first connection interface and the second end including a second connection interface, a sensor section including at least one sensor disposed over the conductor between the first and second ends, the sensor section sensing at least one of current and voltage of the conductor, and a sensor output conduit extending from the sensor and oriented substantially perpendicular to the conductor axis to protect at least one sensor output wire from leakage current or other potential electrical damage (see specification for more details).              Gravermann (U.S Pub. 20160139181 A1) discloses a conductor assembly (1) for a power network, which comprises—an inner conductor (5) defining radial and axial directions,—an insulating layer (10) arranged around at least an axial section of the inner conductor, and—a sensing electrode (40), arranged radially outward of the insulating layer, and operable as a first electrode of a sensing capacitor of a capacitive voltage sensor, in which sensing capacitor the inner conductor is operable as a second electrode. The conductor assembly further comprises an electrically insulating spacer element (25), arranged radially between the insulating layer and the sensing electrode. (see specification for more details).
            Wildermuth (U.S Pub. 20130099773) discloses a voltage sensor includes an insulator with mutually insulated electrodes embedded therein. The electrodes are coaxial and cylindrical and overlap axially along part of their lengths. They are mutually staggered and control the surfaces of electric equipotential such that there is a substantially homogeneous electric field outside the insulator and a substantially homogeneous but higher field within a sensing cavity within the insulator. A field sensor is arranged within the sensing cavity to measure the field. This design allows for the production of compact voltage sensors for high voltage applications (see specification for more details).

Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/17/2022